WOODLEY, Judge.
Appellant was charged by complaint and information with the unlawful sale of intoxicating liquor in a dry area. Upon a plea of not guilty, the jury found him guilty and assessed his punishment at a fine of $250.
No statement of facts is found in the record, in the absence of which we are unable to appraise appellant’s exception to the court’s charge and his requested charge, and the bill of exception in regard thereto. All other proceedings appear to be regular. Therefore nothing is presented for review.
The judgment of the trial court is affirmed.
Opinion approved by the Court.